Citation Nr: 0806094	
Decision Date: 02/22/08    Archive Date: 03/03/08

DOCKET NO.  06-08 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an initial compensable rating for inactive 
pulmonary tuberculosis. 


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1988 to 
September 1988 and from November 1990 to August 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2005 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico, that denied the veteran's claim for an initial 
compensable rating for inactive pulmonary tuberculosis.
The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.


REMAND

A preliminary review of the record discloses that additional 
development is needed prior to further disposition of the 
claim for a compensable rating for inactive pulmonary 
tuberculosis.

The veteran's VA treatment records dated from February 2005 
to December 2005 show that in October 2005, he was scheduled 
to undergo pulmonary function tests (PFTs) to determine 
whether his service-connected inactive pulmonary tuberculosis 
had worsened.  However, while a notation from a VA medical 
provider indicates that PFTs were completed, the results do 
not appear to be associated with the veteran's claims folder.  
For this reason, it remains unclear to the Board whether any 
PFTs were ever performed.

In October 2005, the veteran underwent a VA examination, 
which did not include any PFTs.  Nor did the examiner refer 
to any prior PFT results.

VA's duty to assist includes the conduct of a thorough and 
comprehensive medical examination.  Robinette v. Brown, 8 
Vet. App. 69 (1995).  When available evidence is too old for 
an adequate evaluation of the veteran's current condition, 
VA's duty to assist includes providing a new examination.  
Weggenmann v. Brown, 5 Vet. App. 281 (1993).  In this case, 
although the veteran's last VA examination is not overly 
stale, the veteran has indicated that his condition has 
worsened since the date of the latest examination.  Because 
there may have been a significant change in the veteran's 
condition, a new examination is in order.  Additionally, the 
Board finds that the prior VA examination was inadequate 
because it did not include any PFTs.  Because the current 
severity of the veteran's current service-connected inactive 
pulmonary tuberculosis therefore remains unclear to the 
Board, the Board finds that remand for an additional 
examination is necessary in order to fairly address the 
merits of the veteran's claim.

In addition, the record shows that the veteran has received 
regular VA care at the VA clinic in Ponce, Puerto Rico.  
However, the records of his VA care dated since December 2005 
have not been associated with the claims folder.  Because 
these records may be of assistance in clarifying whether the 
veteran's service-connected inactive pulmonary tuberculosis 
has worsened, they should be obtained.  38 C.F.R. 
§ 3.159(c)(2) (2007); Bell v. Derwinski, 2 Vet. App. 611 
(1992).  For this reason as well, the claim is remanded.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the 
claims file all medical records from 
the VA clinic in Ponce, Puerto Rico, 
dated from January 2006 to the present.  

2.  After associating the above records 
with the file, schedule the veteran for 
a VA examination to determine the 
current severity of his inactive 
pulmonary tuberculosis.  The claims 
file should be made available to the 
examiner for review, and the examiner 
should indicate in the report that the 
claims file was reviewed.  The VA 
examination should include PFTs 
showing:

a)  Forced Expiratory Volume in 
one second (FEV-1); 

b)  the ratio of Forced Expiratory 
Volume in one second to Forced 
Vital Capacity (FEV-1/FVC); and

c)  Diffusion Capacity of the Lung 
for Carbon Monoxide by the Single 
Breath Method (DLCO (SB)).  

3.  Then, readjudicate the claim.  If 
action remains adverse to the veteran, 
issue a supplemental statement of the 
case and allow the appropriate time for 
response.  Thereafter, return the case 
to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2007).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

